 


114 HR 632 IH: U.S. Air Forces Escape and Evasion Society Recognition Act of 2015
U.S. House of Representatives
2015-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 632 
IN THE HOUSE OF REPRESENTATIVES 
 
January 30, 2015 
Ms. Tsongas (for herself, Ms. Bordallo, Ms. Clark of Massachusetts, Mr. Clawson of Florida, Mr. Cramer, Mr. Farenthold, Mr. Garamendi, Mr. Gibson, Mr. Jolly, Mr. Kennedy, Mr. McGovern, Mr. Nugent, Mr. Austin Scott of Georgia, Mr. Tiberi, Mr. Tonko, Mr. Walz, Mr. Welch, Ms. Slaughter, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To award a gold medal on behalf of the Congress to the U.S. Air Forces Escape and Evasion Society, in recognition of the ceaseless efforts of American aircrew members to escape captivity and evade capture by the enemy forces in occupied countries during our foreign wars, and the brave resistance organizations and patriotic nationals of those foreign countries who assisted them. 
 
 
1.Short titleThis Act may be cited as the U.S. Air Forces Escape and Evasion Society Recognition Act of 2015. 2.FindingsThe Congress finds the following: 
(1)During nearly all foreign wars, members of our Air Force have been forced to eject, crash land, or abandon their aircraft in an occupied country or territory (referred to in this Act as downed aircrew members). (2)Those downed aircrew members had to evade capture by enemy forces, often times while suffering from critical injuries. 
(3)Of the downed aircrew members that were captured, many escaped from the enemy force that was holding them. (4)Many times, downed aircrew members were aided in evasion and escape by resistance organizations and patriotic nationals in those occupied countries. 
(5)Thousands of brave, ordinary people in the occupied countries took extraordinary risks at huge costs to help these aircrew members. (6)Each downed aircrew member’s story is different; however, the narrative for each member has one common thread: American aircrew members evading capture or escaping captivity with the assistance of brave people living in an occupied country. 
(7)In 1964, the U.S. Air Forces Escape and Evasion Society (AFEES) was created by the downed aircrew members who evaded capture by enemy forces during foreign wars with the assistance of resistance organizations and patriotic nationals in occupied countries. (8)AFEES includes downed aircrew members and people who directly aided them in escape and evasion, and has more than 600 members, including members from World War II, the Korean War, and the Vietnam War.  
3.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration to the U.S. Air Forces Escape and Evasion Society, in recognition of the ceaseless efforts of American aircrew members to escape captivity and evade capture by the enemy forces in occupied countries during our foreign wars, and the brave resistance organizations and patriotic nationals of those foreign countries who assisted them. (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Smithsonian institution 
(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and available for research. (2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with the U.S. Air Forces Escape and Evasion Society, and that preference should be given to locations affiliated with the Smithsonian Institution. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 5.Status of medals (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  